Citation Nr: 1243857	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than January 27, 2010, for the grant of a 70 percent rating for service-connected panic disorder with agoraphobia and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Lincoln, Nebraska, which granted entitlement to a TDIU, effective from January 27, 2010, and an increased 70 percent rating for service-connected panic disorder with agoraphobia and PTSD, effective from January 27, 2010.  The Veteran has perfected an appeal for an earlier effective date for the award of a TDIU.

The issues of entitlement to an increased rating for a cervical spine disability, and whether new and material evidence has been submitted to reopen previously denied claims for service connection for a low back disability, bilateral hearing loss, tinnitus, a bowel disorder and a gynecological disorder (residuals of a cesarean section) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date prior to January 27, 2010 for the grant of a 70 percent rating for service-connected panic disorder with agoraphobia and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied entitlement to a TDIU.  The Veteran was properly notified of this decision and she did not appeal.

2.  The Veteran's combined service-connected disability rating has been 70 percent from January 9, 2006, and 80 percent from January 27, 2010.

3.  On January 27, 2010, the Veteran filed another claim for a TDIU, and the RO granted such benefit as of that date.  An informal claim for a TDIU rating before that date is not shown, nor did service-connected disabilities prevent substantially gainful employment prior to January 27, 2010.


CONCLUSION OF LAW

The criteria are not met for an earlier effective date prior to January 27, 2010 for the grant of a TDIU.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then  readjudicating the claim - such as in a statement of the case or supplemental statement of the case, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a February 2010 letter was sent prior to initially adjudicating the claim for entitlement to a TDIU in the June 2010 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate the claim for a TDIU and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  She also was advised of the disability rating and effective date elements of this claim.  See Dingess/Hartman, supra.  

In cases, as here, where the appeal for an earlier effective date arose in another context - namely, the Veteran first trying to establish her underlying entitlement to a TDIU, and this benefit since has been granted, the claim as it arose in its initial context has been substantiated.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's General Counsel  has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the effective date assigned, and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement concerning the downstream issue is not resolved.  And, here, a statement of the case was issued in September 2010 addressing this downstream earlier-effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than January 27, 2010.  Thus, no further notice is required. See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

And as concerning the duty to assist the Veteran with this claim, VA has obtained her service treatment records (STRs), VA medical records, records from former employers, and records from the Social Security Administration (SSA).  VA also has assisted her in obtaining other potentially relevant evidence and provided medical examinations assessing the severity of her disabilities and resultant entitlement to a TDIU.  Records on file reflect that the Veteran previously applied for vocational rehabilitation in February 2005, and her vocational rehabilitation folder is not before the Board.  However, as these records date back to several years ago, before the prior final denial of a TDIU in May 2006, and several years before the current TDIU claim, the Board finds that these records need not be obtained prior to adjudication of the instant appeal.  In this regard, the Board notes that the relevant period of inquiry is one year prior to the date of receipt of the Veteran's current TDIU claim.  See 38 C.F.R. § 3.400(o); Norris v. West, 12 Vet. App. 413, 420 (1999).  All known and available records relevant to this claim have been obtained and associated with her claims file for consideration, and she has not contended otherwise.

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when she filed this claim, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008). Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.



Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by her or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

A TDIU may be granted under 38 C.F.R. § 4.16(a) if a Veteran meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), even if she does not, so long as she is incapable of obtaining and maintaining substantially gainful employment on account of her service-connected disability or disabilities.  According to § 4.16(a), if there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or affecting a single bodily system will be considered as one disability in determining whether these threshold minimum rating requirements are met.  Id. 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400  (2012).  

In a May 2006 rating decision, the RO granted service connection and 20 percent ratings for paresthesias of each upper extremity, effective from January 9, 2006, confirmed and continued a 50 percent rating for a service-connected psychiatric disorder, confirmed and continued a 10 percent rating for degenerative disc disease of the cervical spine, and denied entitlement to a TDIU.  The Veteran was properly notified of this decision by a letter dated in May 2006 and she did not appeal.  As she did not appeal that May 2006 RO decision, it became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran later filed another claim for a TDIU rating, which was received by the RO on January 27, 2010, and the RO subsequently granted a TDIU rating effective from that date.  At that time, the Veteran's service-connected disabilities included panic disorder with agoraphobia and PTSD (rated 70 percent), paresthesias of the upper extremities (each rated 20 percent), and degenerative disc disease of the cervical spine (rated 10 percent).  Her combined rating, pursuant to 38 C.F.R. § 4.25, was 70 percent from January 9, 2006, and 80 percent from January 27, 2010.  The Veteran has two or more service-connected disabilities, and she has met the threshold schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) since January 9, 2006.

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453   (2009).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199   (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  The Court has held however that, when determining whether a particular VA medical record qualifies as a "report of examination" under 38 C.F.R. § 3.157(b)(1), the medical record in question must describe the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated her increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed her entitlement to a higher rating or TDIU arose, that is, at what point in time in the 
case of a TDIU did her service-connected disabilities, alone, render her unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

Turning now to the facts of this particular case.  After the prior final denial of her previous TDIU claim in May 2006, the Veteran's next claim for a TDIU rating was not received by the RO until January 27, 2010, in the form of a memorandum from her representative.  In her VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), received on January 28, 2010, she stated that she had not worked on a full-time basis since August 2004, and that she became too disabled to work in February 2006.  However, she also reported that she had been self-employed on a part-time basis as a web designer since January 2006, and was currently performing this work.  She related that she was a college instructor in 2003.  She also reported prior part-time employment as an evacuee counselor from April to June 2006, and as a teaching substitute from April to June 2009.  She said that she could not continue working as it was too stressful, which caused panic attacks.

Records from the Social Security Administration (SSA) reflect that the SSA determined that she became disabled due to her psychiatric disorder on February 1, 2006, primarily due to her agoraphobia.  Such records reflect the Veteran's report that her web design business produces very little income.

VA treatment notes dated in February and March 2008 reflect that the Veteran reported that her home-based web design business was growing.  In October 2008 and in subsequent treatment notes she related that she was also providing a foster home for an animal rescue program.  In February 2009, she reported that she had been offered a job as a manager of a farmer's market, but she was ambivalent about taking the job because she was planning to move to another state.  It appears that she did not accept the job offer.

A report of a February 2010 VA general medical examination reflects that the Veteran was a part-time, self-employed web designer, who worked 15 to 20 hours per week.  The Veteran said that if she did not have her service-connected mental issues she would be able to work without impairment.

A report of a February 2010 VA psychiatric examination reflects that the Veteran gave a history of multiple short-term jobs.  The examiner noted that the Veteran had a master's degree in communication and was a self-employed web designer, but also indicated that her symptoms of panic disorder and PTSD placed her at great risk of obtaining and maintaining gainful employment that required concentration, persistence in pacing, supervision, conflict resolution and working with the public.  The examiner opined that the Veteran was unemployable at present because of these symptoms.

A review of the evidence demonstrates that it is neither claimed nor shown that the Veteran became unemployable due to service-connected disabilities on some particular date within the year preceding January 27, 2010.  It follows that an effective date for a TDIU rating prior to January 27, 2010 may not be given unless there is an earlier unadjudicated claim for the benefit or for an increased rating. 

A review of the file does not reveal any additional documents after the March 2006 final and binding RO decision, which could be construed as either a formal or informal claim for increased rating or a TDIU until the informal claim on January 27, 2010.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Moreover, while the veteran met the minimum percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating prior to her January 27, 2010 claim, the Board finds that the weight of the credible evidence does not show that her service-connected disabilities of panic disorder with agoraphobia and PTSD, paresthesias of the upper extremities, and cervical spine disability were preventing gainful employment on some particular date within the year preceding January 27, 2010.  

The evidence shows that the Veteran has been running her own web design business since January 2006, throughout the appeal.  In 2009, she was offered a managerial job, but did not take it due to her wish to relocate.  Treatment notes dated since 2008 reflect that she was involved in a dog rescue organization, and an August 2010 treatment note reflects that she had also been advocating for animal rights, and had received media attention for this.  She was considering applying for jobs to provide her with additional structure.

The Board also finds that before January 27, 2010 the Veteran's service-connected conditions did not prevent her from performing a gainful occupation.  Therefore, there is no basis for a TDIU rating prior to January 27, 2010.

The preponderance of the evidence is against the claim for an earlier effective date for a TDIU rating.  Thus the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An effective date earlier than January 27, 2010 for a TDIU rating is denied. 


REMAND

In its June 2010 rating decision, in addition to granting entitlement to a TDIU, the RO also granted an increased 70 percent rating for service-connected panic disorder with agoraphobia and PTSD, each effective from January 27, 2010.  The Veteran was notified of this decision by a letter dated in June 2010.

In her June 2010 letter, the Veteran stated that she was appealing the June 2010 rating decision, and wanted an earlier effective date prior to January 27, 2010 for the "award of increased evaluation and TDIU."  The Board finds that this letter is a timely notice of disagreement with respect to the effective date assigned for the 70 percent rating for her psychiatric disorder, as well as a timely notice of disagreement as to the effective date assigned for the TDIU.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302(a).  The RO has not issued a statement of the case with respect to the appeal for an earlier effective date prior to January 27, 2010 for the award of a 70 percent rating for her service-connected psychiatric disorder.  

Where, as here, a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been promulgated, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issue of entitlement to an earlier effective date for the 70 percent rating for her service-connected psychiatric disorder.  38 U.S.C.A. § 7105; 38 C.F.R. §§  19.26, 20.200. 


Accordingly, the case is REMANDED for the following action:

1.   Issue a statement of the case to the Veteran, addressing the issue of entitlement to an earlier effective date prior to January 27, 2010 for the award of a 70 percent rating for her service-connected panic disorder with agoraphobia and PTSD.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


